DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claim 1 with regards to minor informalities, the claim objection with respect to the same has been withdrawn.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites on Line 2: “from an mobile communication device” which should be “from a[[n]] mobile communication device”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a communication interface configured to communicate” and “the controller to be updated is configured to: receive an update request … receive information … divide previous version data … transmit the divided previous data … and … receive update data” in Claim 1, and further wherein Claims 2-7 recite additional limitations which are also interpreted under 35 U.S.C. 112(f), i.e. “wherein the controller to be updated is configured to…”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example the Applicant’s specification describes the corresponding structure for the “controller” in at least Paragraphs [0025] and [0026].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US PGPUB 2015/0154113; hereinafter “Krieger”), in view of Ji (US PGPUB 2015/0178067; hereinafter “Ji”), in view of Caushi (US PGPUB 2018/0088931; hereinafter “Caushi”) and in view of Kim et al. (US PGPUB 2017/0322796; hereinafter “Kim”).
Claim 1: (Currently Amended)
Krieger teaches an apparatus for providing an update in a vehicle, comprising:
by wire or wirelessly ([0007] “a vehicle controller is proposed that comprises … at least one communication interface for data interchange with other vehicle controllers or with an external device,” wherein the “vehicle controller” communication must be one of “by wire or wirelessly” since those are the only possible options.);
one or more peripheral controllers ([0023] “FIG. 1 schematically shows a motor vehicle 1 schematically with a plurality of controllers 11-14 situated therein.”); and
a controller to be updated, electrically connected with the communication interface and the one or more peripheral controllers ([0007] “a vehicle controller is proposed that comprises … at least one communication interface for data interchange with other vehicle controllers or with an external device.” [0008] “a method for augmenting the functionality of a vehicle controller as described above is provided that comprises the steps of: … setup of a communication link to the update module of the vehicle controller via the at least one communication interface”). 

With further regard to Claim 1, Krieger does not teach the following, however, Ji teaches:
the communication interface to communicate with a mobile communication device ([0088] “As shown in FIG. 2, the system according to the present disclosure includes a mobile device 100 having NFC functionality … an NFC antenna 230 attached to one side in a vehicle to transmit and receive data through an NFC interface 220 between the mobile device 100 and an in-vehicle device 240, the in-vehicle device 240 
wherein the controller to be updated is configured to:
receive an update request for the controller to be updated, through the communication interface from the mobile communication device ([0112] “An update request may be received from the mobile device 100.”);
wherein the controller to be updated is configured to receive update data for the controller to be updated, via the mobile communication device from a server ([0100] “In the above description, the mobile device 100 transmits the latest software and map information received from the update server 200 to the in-vehicle device 240 through the NFC interface 220. Alternatively, the mobile device 100 may perform pairing of the Wi-Fi Direct communication means or the Bluetooth communication means equipped in the vehicle between the mobile device 100 and the in-vehicle device 240 through NFC tagging and may transmit upgraded latest software and map information to the in-vehicle device 240 using the paired communication means.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger with the updating via mobile communication device as taught by Ji since “the present disclosure has an advantage in that it allows for providing a method of selecting a faster and more effective wireless access means in receiving vehicle software and navigation map information from a server” (Ji [0142]).


receive information indicating a remaining storage space of each of the one or more peripheral controllers, when the update request is received ([0026] “the embedded modem 108 queries the ECUs 104 to identify whether the ECUs 104 have auxiliary storage 120 available. In an example, the embedded modem 108 broadcasts a message over the vehicle bus 106 requesting the ECUs 104 to reply with their available storage capacity.”); and
divide data, based on the information indicating the remaining storage space; and transmit the divided data to the one or more peripheral controllers ([0024] “the embedded modem 108 queries the ECUs 104 for auxiliary storage 120 to store received data, and stores the data to the auxiliary storage 120 based on responses to the query.” [0029] “As another possibility, data may be allocated to the ECUs 104 in order of which ECUs 104 have the most available storage. For instance, the ECU 104 with the most available storage may be used first, followed by the ECU 104 with the next largest available amount of storage.” [0048] “utilize the auxiliary storage 120 of the vehicle ECUs 104 as an additional area for retrieving software updates or other files that exceed the capacity of the storage 116.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji with the dividing and storing of data as taught by Caushi in order “to have storage capacity sufficient to maintain all vehicle data to be offloaded as well 

With further regard to Claim 1, Krieger in view of Ji and Caushi does not teach the following, however, Kim teaches:
wherein the divided data is previous version data of the controller to be updated ([0013] “The update manager may calculate an amount of available space in memory and store the backup information in the available space in the memory.” [0056] “Here, the terminal device 100 performs an update in the state in which the previous version of firmware, specifically, the data stored at the location corresponding to the unit delta information, is backed up, depending on the amount of available space in flash memory 141, and if an error occurs when launching the updated firmware, the terminal device 100 may perform a recovery operation using the backup of the corresponding firmware,” wherein the “backup information” in Kim is dividedly stored in the manner disclosed above by Krieger in view of Caushi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji and Caushi with the divided previous version data as taught by Kim for purposes of “restoring the firmware using previously stored backup information when the updated firmware is not normally launched or when an error occurs while updating the firmware” (Kim [0010]).

Claim 4: (Currently Amended)
mobile communication device, when the transmission of the divided previous version data is completed and perform an update using the update data ([0035] “To integrate a new augmenting module into the controller 11 for the purpose of expanding the functionality or changing the functionality thereof, one of the application modules 51-1 to 51-h-1 is known as an update module 62 … application module … to prompt program code 72-1 to 72-i transmitted to the controller 11 from an augmenting module 71-1 to 71-i to be installed into the nonvolatile program memory 52-h of the runtime environment module 61, 51-h.” [0038] “The controller described and the method for updating therefore allow simple adaptation of the functionality of a vehicle controller 11 and at the same time ensure that the functionality already provided in the original application modules 51-1 to 51-h is not adversely affected”).

Claim 7:
Krieger in view of Ji, Caushi and Kim teaches the apparatus of claim 1, and Caushi further teaches wherein the controller to be updated is configured to determine a peripheral controller to transmit the previous version data among the one or more peripheral controllers based on the information indicating the remaining storage space and a size of the previous version data ([0026] “the embedded modem 108 broadcasts a message over the vehicle bus 106 requesting the ECUs 104 to reply with their available storage capacity.” [0028] “At time index (D), the embedded modem 108 stores 

Claim 11: (Currently Amended)
Krieger teaches a method for providing an update in a vehicle, comprising:
a controller to be updated from a device ([0007] “a vehicle controller is proposed that comprises … at least one communication interface for data interchange with other vehicle controllers or with an external device.” [0008] “a method for augmenting the functionality of a vehicle controller as described above is provided that comprises the steps of: … setup of a communication link to the update module of the vehicle controller via the at least one communication interface”).

With further regard to Claim 11, Krieger does not teach the following, however, Ji teaches:
receiving, by the controller, an update request for the controller to be updated, from an mobile communication device ([0088] “As shown in FIG. 2, the system according to the present disclosure includes a mobile device 100 having NFC functionality … an NFC antenna 230 attached to one side in a vehicle to transmit and receive data through an NFC interface 220 between the mobile device 100 and an in-vehicle device 240, the in-vehicle device 240 connected to the NFC antenna 230 in a 
receiving, by the controller to be updated, update data for the controller to be updated, via the mobile communication device from a server ([0100] “In the above description, the mobile device 100 transmits the latest software and map information received from the update server 200 to the in-vehicle device 240 through the NFC interface 220. Alternatively, the mobile device 100 may perform pairing of the Wi-Fi Direct communication means or the Bluetooth communication means equipped in the vehicle between the mobile device 100 and the in-vehicle device 240 through NFC tagging and may transmit upgraded latest software and map information to the in-vehicle device 240 using the paired communication means.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger with the updating via mobile communication device as taught by Ji since “the present disclosure has an advantage in that it allows for providing a method of selecting a faster and more effective wireless access means in receiving vehicle software and navigation map information from a server” (Ji [0142]).

With further regard to Claim 11, Krieger in view of Ji does not teach the following, however, Caushi teaches wherein the controller to be updated is configured to:
receiving, by a controller, information indicating a remaining storage space of each of one or more peripheral controllers, when the update request is received ([0026] “the embedded modem 108 queries the ECUs 104 to identify whether the ECUs 104 
dividing, by a controller, data of the controller to be updated, based on the information indicating the remaining storage space; and transmitting, by a controller, the divided data to the one or more peripheral controllers ([0024] “the embedded modem 108 queries the ECUs 104 for auxiliary storage 120 to store received data, and stores the data to the auxiliary storage 120 based on responses to the query.” [0029] “As another possibility, data may be allocated to the ECUs 104 in order of which ECUs 104 have the most available storage. For instance, the ECU 104 with the most available storage may be used first, followed by the ECU 104 with the next largest available amount of storage.” [0048] “utilize the auxiliary storage 120 of the vehicle ECUs 104 as an additional area for retrieving software updates or other files that exceed the capacity of the storage 116.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger in view of Ji with the dividing and storing of data as taught by Caushi in order “to have storage capacity sufficient to maintain all vehicle data to be offloaded as well as to have storage sufficient to execute core modem functionality or other commands such as over-the-air updates” (Caushi [0010]).

With further regard to Claim 11, Krieger in view of Ji and Caushi does not teach the following, however, Kim teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger in view of Ji and Caushi with the divided previous version data as taught by Kim for purposes of “restoring the firmware using previously stored backup information when the updated firmware is not normally launched or when an error occurs while updating the firmware” (Kim [0010]).

Claim 13: (Currently Amended)
Krieger in view of Ji, Caushi and Kim teaches the method of claim 11, and Krieger teaches further comprising: 
receiving, by a controller, update data regarding the controller to be updated from the mobile communication device, when the transmission of the divided previous version data is completed; and performing, by a controller, an update using the update 

Claim 15:
Krieger in view of Ji, Caushi and Kim teaches the method of claim 11, and Caushi teaches further comprising: 
determining, by a controller, a peripheral controller to transmit the previous version data among the one or more peripheral controllers based on the information indicating the remaining storage space and a size of the previous version data ([0026] “the embedded modem 108 broadcasts a message over the vehicle bus 106 requesting the ECUs 104 to reply with their available storage capacity.” [0028] “At time index (D), the embedded modem 108 stores data to the ECUs 104,” wherein the “data” is the “previous version data”. [0029] “data may be allocated to the ECUs 104 in order of which ECUs 104 have the most available storage. For instance, the ECU 104 with the most available storage may be used first, followed by the ECU 104 with the next largest available amount of storage.”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Ji, Caushi and Kim as applied to Claims 1 and 11 above, and further in view of Teraoka et al. (US PGPUB 2020/0225930; hereinafter “Teraoka”) .
Claim 2: (Currently Amended)
Krieger in view of Ji, Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Ji, Caushi and Kim does not teach the following, however, Teraoka teaches:
wherein the controller to be updated is configured to perform rollback using the previous version data stored in the one or more peripheral controllers, when a connection with the mobile communication device is lost while an update according to the update request is in progress ([0196] “a method of acquiring, from the server 2 during recovery, data needed to complete or roll back the aborted update.” [0224] “the recovery may be defined as transiting of software to the non-updated state in a case where an abnormality in the update process has prevented the software from transiting to the completely updated state. In other words, the recovery may be defined as what is called rollback.” [0252] “The cause of abortion D106 is a field in which a cause of abortion of update is stored, for example … ‘Communication Disconnection’.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji, Caushi and Kim with the update failure cause as taught by Teraoka since “an applicable recovery process may vary according to the cause of abortion … the recovery process to be executed can be varied depending on whether or 

Claim 12: (Currently Amended)
Krieger in view of Ji, Caushi and Kim teaches all the limitations of claim 11 as described above. Krieger in view of Ji, Caushi and Kim does not teach the following, however, Teraoka teaches further comprising:
performing, by a controller, rollback using the previous version data stored in the one or more peripheral controllers, when a connection with the mobile communication device is lost while an update according to the update request is in progress ([0196] “a method of acquiring, from the server 2 during recovery, data needed to complete or roll back the aborted update.” [0224] “the recovery may be defined as transiting of software to the non-updated state in a case where an abnormality in the update process has prevented the software from transiting to the completely updated state. In other words, the recovery may be defined as what is called rollback.” [0252] “The cause of abortion D106 is a field in which a cause of abortion of update is stored, for example … ‘Communication Disconnection’.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger in view of Ji, Caushi and Kim with the update failure cause as taught by Teraoka since “an applicable recovery process may vary according to the cause of abortion … the recovery process to be executed can be varied depending on whether or .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Ji, Caushi, Kim and Teraoka as applied to Claim 2 above, and further in view of Ishimatsu (US PGPUB 2006/0026259; hereinafter “Ishimatsu”) .
Claim 3:
Krieger in view of Ji, Caushi, Kim and Teraoka teaches all the limitations of claim 2 as described above. Krieger in view of Ji, Caushi, Kim and Teraoka does not teach the following, however, Ishimatsu teaches:
wherein the controller to be updated is configured to sequentially receive the divided previous version data from the one or more peripheral controllers ([0010] “a divided information receiving step of sequentially receiving divided information blocks obtained by dividing the above-mentioned information and transmitted from the above-mentioned multiple storage apparatuses.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji, Caushi, Kim and Teraoka Kim with the sequential receiving method as taught by Ishimatsu since this “has an advantageous effect capable of realizing a receiving apparatus, a receiving system and a receiving method wherein a waiting time until the user obtains information is short and a function error hardly occurs” (Ishimatsu [0074]).

Claims 5, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Ji, Caushi and Kim as applied to Claims 1 and 11 above, and further in view of Yang (US PGPUB 2007/0055969; hereinafter “Yang”) .
Claim 5:
Krieger in view of Ji, Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Ji, Caushi and Kim does not teach the following, however, Yang teaches:
wherein the controller to be updated is configured to request the one or more peripheral controllers to delete the divided previous version data, when an update according to the update request is completed (See Claim 8 of Yang, “wherein when the update code successfully replaces the original code in the first memory, the restore flag is disabled and the backup code is deleted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji, Caushi and Kim with the deletion of previous version data as taught by Yang in order to efficiently manage the limited memory storage space, since it is obvious to one ordinary skill in the art that previous version data will no longer be needed once it has been confirmed that the update process has been completed successfully.

Claim 9: (Currently Amended)

wherein the controller to be updated is connected with the mobile communication device via a universal serial bus (USB) port ([0015] “The firmware updating system 10 includes an electronic device 100 and a storage device 200. The electronic device 100 is coupled to the storage device 200 via a communication link 300 … the storage device 200 is an external storage apparatus, such as a portable flash memory, portable hard drive, etc, and the I/O interface 114 is a Universal Serial Bus (USB) interface, and the communication link 300 is a USB cable.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji, Caushi and Kim with the USB connection as taught by Yang in order to simplify use and manufacture of the apparatus, since the USB connection standard is both well-known and widely used.

Claim 10: (Currently Amended)
Krieger in view of Ji, Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Ji, Caushi and Kim does not teach the following, however, Yang teaches:
wherein the controller to be updated is connected with the mobile communication device via Bluetooth communication ([0015] “The firmware updating system 10 includes an electronic device 100 and a storage device 200. The electronic device 100 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji, Caushi and Kim with the Bluetooth connection as taught by Yang in order to simplify use and manufacture of the apparatus, since the Bluetooth connection standard is both well-known and widely used.

Claim 14:
Krieger in view of Ji, Caushi and Kim teaches all the limitations of claim 11 as described above. Krieger in view of Ji, Caushi and Kim does not teach the following, however, Yang teaches:
requesting, by a controller, the one or more peripheral controllers to delete the divided previous version data, when an update according to the update request is completed (See Claim 8 of Yang, “wherein when the update code successfully replaces the original code in the first memory, the restore flag is disabled and the backup code is deleted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger in view of Ji, Caushi and Kim with the deletion of previous version data as taught by Yang in order to efficiently manage the limited memory storage space, since it is obvious to one ordinary skill in the art that previous version data will no longer be .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Ji, Caushi and Kim as applied to Claim 1 above, and further in view of Chia et al. (US Patent 8,555,273; hereinafter “Chia”).
Claim 6:
Krieger in view of Ji, Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Ji, Caushi and Kim does not teach the following, however, Chia teaches:
wherein the controller to be updated is configured to transmit a notification message for providing a notification that an update is in progress to the one or more peripheral controllers, while the update according to the update request is in progress (Col. 4 Ln. 4: “the method may further comprise transmitting notifications to the associated electronic devices that an update is …in-progress.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Ji, Caushi and Kim with the update notification as taught by Chia since such information is well-known to improve the ability of the system, particularly the one or more peripheral controllers, to coordinate and execute tasks correctly, since the controller being updated is likely unable to perform tasks while undergoing the update process.

Response to Arguments
Applicant's arguments, see Pages 5-8 of the Remarks filed May 12, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-7 and 9-15 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194